Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to a Request for Continued Examination filed on 2/4/2022.  Claims 1, 3-4, 7, 12-16 have been amended.  Claims 6, 9-11 and 17-20  has been cancelled.  Claim 21 has been added.  Claims 1-5, 7-8, 12-16 and 21 are allowed.


REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 

The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 

“an index converter configured to receive a database request from a client via the one or more networks and the network interface, the database request referencing data using a secondary index, the index converter converting the second index to a primary index;
a first serdes engine configured to convert at a line rate a formatting protocol of the database request to a native formatting protocol of the request processor;
a hashing unit configured to apply a hashing function to the primary index to determine a hash value to organize and retrieve data;
a storage engine configure to, in response to the hash value being in the range assigned to the database proxy, determine whether the data requested by the database request is stored in a cache of the database proxy, retrieve the data from the cache when stored in the cache, and return the data to the router; and
a second serdes engine configured to convert the data received by the router from the storage engine from the native formatting protocol of the request processor to the formatting protocol of the database request at the line rate to return the data to the client;" as stated in claim 1.

And

“receiving, via a network interface of a computing device, a database request from a client, the database request referencing data using a secondary index;
forwarding, using one or more buses, the database request to a request processor of a hardware accelerated database proxy module, the database proxy being separate from the computing device; processing, by the request processor, the database request, the processing comprising:
converting the second index to a primary index; 
converting at a line rate a formatting protocol of the database request to a native formatting protocol of the request processor; 
applying a hashing function to the primary index to determine a hash value to organize and retrieve data; 
determining a location where the data requested by the database request is stored based on the hash value when the database request is a read request, 
determining whether the hash value is in a range assigned to the database proxy or another database proxy to which to route the database request for load balancing between the database proxy and the other database proxy;” as stated in claim 15.


These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-5, 7-8, 12-16 and 21 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Surtani et al Pat. No.: (US 8949294 B1).  The subject matter disclosed therein is pertinent to that of claims 1-5, 7-8, 12-16 and 21 (e.g., Data grid supporting multiple protocols).

Markus et al. Pub. No.: (US 20130019000 A1).  The subject matter disclosed therein is pertinent to that of claims 1-5, 7-8, 12-16 and 21 (e.g., Multi-operational transactional access of in-memory data grids in a client-server environment).
Moorthi et al. Pub. No.: (US 20170374151 A1).  The subject matter disclosed therein is pertinent to that of claims 1-5, 7-8, 12-16 and 21 (e.g., Systems and methods for efficient distribution of stored data objects).
Sah et al. Pub. No.: (US 20150341466 A1).  The subject matter disclosed therein is pertinent to that of claims 1-5, 7-8, 12-16 and 21 (e.g., Systems and methods for redirect handling).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446